Citation Nr: 0005021	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  99-08 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $1,440.00 
was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from May to December 1918.  He died 
in March 1974; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Houston, Texas.


FINDINGS OF FACT

1.  The RO awarded the appellant nonservice-connected death 
pension benefits, in an amount reflecting the difference 
between her countable annual income and a maximum annual 
rate, with an aid and attendance allowance.

2.  The RO advised the appellant of the obligation to report 
any changes in medical expenses or income, and that any 
change may result in an overpayment in the award.  

3.  In May 1997, the RO amended the appellant's pension award 
and discontinued payments, resulting in an overpayment in the 
amount of $1,440.00.  

4.  Documentation indicates that the RO notified the 
appellant of the amount of overpayment and her right to 
request waiver of recovery of such by letter dated May 16, 
1997.

5.  On September 25, 1998, the RO received a waiver request 
from the appellant's daughter.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $1,440.00 was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the appellant nonservice-connected death 
pension benefits, in an amount reflecting the difference 
between her countable annual income and a maximum annual 
rate, with an aid and attendance allowance.  At that time, 
the RO advised the appellant of the obligation to report any 
changes in medical expenses or income, and that any change 
may result in an overpayment in the award.  In May 1997, the 
RO amended the appellant's pension award and discontinued 
payments based on excessive income and advised the appellant 
that she would be notified shortly of the amount of 
overpayment created by such action.  

Under applicable criteria, a request for waiver of recovery 
of an overpayment of nonservice-connected disability pension 
benefits shall only be considered if the request is received 
within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in receipt of the 
notice of indebtedness, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).

In this case, the RO's termination of nonservice-connected 
pension benefits resulted in an overpayment in the amount of 
$1,440.00.  A review of the claims file reveals that a 
request for waiver of the indebtedness was first received 
from the appellant's daughter, on her behalf, on September 
25, 1998, more than 180 days subsequent to the May 1997 
termination of benefits.

In November 1998, the Committee on Waiver and Compromises 
(COWC) denied the waiver request as untimely.  The 
appellant's daughter submitted a notice of disagreement on 
the appellant's behalf.  Notably, in January 1999, the COWC 
issued an amended decision, which granted waiver of recover 
of the amount of $1,440.00, based on "the absence of a copy 
of the initial notice of waiver rights", and the principles 
of equity and good conscience.  However, that amended 
decision was never issued; rather, subsequent thereto, the RO 
associated computer-generated reports indicating that the RO 
notified the appellant of the amount of overpayment and her 
right to request waiver of recovery of such by letter dated 
May 16, 1997.  Also, the RO associated a letter dated June 
19, 1997, with the claims file.  Such letter provided the 
appellant with an audit of her account, in response to her 
request, and set out her right to request waiver within 180 
days of the date she was originally notified of the debt.  
The RO advised the appellant that her request for waiver must 
be received by November 16, 1997 to be considered.

Therefore, the record reflects that the appellant was 
properly notified of the amount of overpayment and her rights 
to request a waiver within a limited time period.  The record 
does not contain any evidence that the appellant did not 
receive such notification, or that such receipt was delayed 
by fault of the Government or by circumstances beyond her 
control.  The regulation is clear in providing that waiver 
may only be considered if a request for such is received 
within a 180-day period.  Although sympathetic to the 
appellant, the Board is not free to ignore 38 C.F.R. § 1.953 
or other governing provisions.  Absent a timely received 
waiver case, neither the COWC nor the Board has jurisdiction 
to address the merits of waiver entitlement.

In short, if a claim is untimely, as in this case, VA has no 
jurisdiction even to consider whether it is well grounded.  
See Thompson v. Brown, 6 Vet. App. 436, 438 (1994). Also, in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Thus, unfortunately, 
as the appellant's request for a waiver of recovery of the 
overpayment of pension benefits was not timely filed, her 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appellant's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $1,440.00 
was not timely filed; thus the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

